Exhibit 99.01 EASTMAN CHEMICAL COMPANY DETAIL OF SALES REVENUE First Quarter Second Quarter Third Quarter Fourth Quarter Twelve Months (Dollars in millions) 2007 2007 2007 2007 2007 Sales Revenue $ 1,795 $ 1,895 $ 1,813 1,752 7,450 Less:Performance Chemicals and Intermediates – contract ethylene sales (1) 70 74 84 Sales revenue excluding contract ethylene sales 1,725 1,821 1,729 $ 1,608 $ 6,639 Less:Performance Polymers PET sales in Latin America from non-U.S. sites (2) 127 110 91 Sales revenue excluding contract ethylene sales and PET sales in Latin America from non-U.S. sites (2) $ 1,598 $ 1,711 $ 1,638 First Quarter Second Quarter Third Quarter Fourth Quarter Twelve Months (Dollars in millions) 2006 2006 2006 2006 2006 Sales Revenue $ 1,803 $ 1,929 $ 1,966 $ 1,752 $ 7,450 Less:Coatings, Adhesives, Specialty Polymers and Inks – divested product lines(3) 18 17 18 12 65 Performance Chemicals and Intermediates – divested product lines (4) 30 29 38 14 111 Performance Polymers divested PE product lines (3) 180 168 169 118 635 Sales revenue – continuing product lines 1,575 1,715 1,741 1,608 6,639 Less:Performance Polymers PET sales in Latin America from non-U.S. sites (2) 109 119 136 121 485 Sales revenue – continuing product lines excluding PET sales in Latin America from non-U.S. sites(2) $ 1,466 $ 1,596 $ 1,605 $ 1,487 $ 6,154 (1) Contract ethylene sales under the transition supply agreement related to the divestiture of the polyethylene businesses. (2) Sales revenue in Latin America from PET manufactured at non-U.S. sites, including the Mexico and Argentina PET manufacturing facilities held for sale.During the third quarter 2007, Eastman entered into definitive agreements to sell its PET manufacturing facilities in Mexico and Argentina and the related businesses.Subject to certain product-specific agreements associated with the sale of the manufacturing facilities in Mexico and Argentina, the Company plans to continue to sell PET manufactured in the U.S. in Latin America. (3)Divested product lines are the product lines related to the polyethylene and Epolene polymer businesses and related assets of the Performance Polymers and Coatings, Adhesives, Specialty Polymers, and Inks ("CASPI") segments located at the Longview, Texas site and the Company's ethylene pipeline which were sold in fourth quarter 2006. (4) The Company's Batesville, Arkansas manufacturing facility and related assets and the specialty organic chemicals product lines in the Performance Chemicals and Intermediates ("PCI") segment were sold in fourth quarter 2006. 59
